        Case 2:20-cv-00477-WJ-SMV Document 23 Filed 09/24/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO
                                     ____________________

BILLY KERR, individually and on behalf of all others similarly situated,

                 Plaintiff,

        vs.                                                                  2:20-cv-00477-WJ-SMV

K. ALLRED OILFIELD SERVICS, LLC, d/b/a KAOS
and KEITH ALLRED,

                 Defendants.

                      MEMORANDUM OPINION AND ORDER
                DENYING DEFENDANTS’ PARTIAL MOTION TO DISMISS


        THIS MATTER is before the Court on Defendants’ Partial Motion to Dismiss Plaintiff’s

Amended Complaint1, filed June 16th, 2020 (Doc. 7). Plaintiff brings the lawsuit against K.

Allred Oilfield Services, LLC d/b/a KAOS (“Allred Oilfield”) and Keith Allred (Defendants are

referred to jointly as “KAOS”) to recover unpaid overtime wages and other damages, as a

collective action under the Fair Labor Standards Act (“FLSA”) and as a Rule 23 Class Action

under the New Mexico Minimum Wage Act (“NMMWA”). Defendants move for the Court to

dismiss the Plaintiff’s claims under the NMMWA. Having considered the parties’ pleadings and

the applicable law, the Court finds that Plaintiff states a plausible claim for relief under the

NMMWA. Therefore, Defendants’ motion is DENIED.

                                                Background

        Plaintiff Kerr worked for KAOS as an operator from May 2019 until November 2019.

Allred Oilfield is a Texas limited liability company conducting business throughout New


1
  Defendants make their motion against Plaintiff’s Amended Complaint. However, the text of the motion mistakenly
states that Defendants are moving against Plaintiff’s Original Complaint.

                                                       1
       Case 2:20-cv-00477-WJ-SMV Document 23 Filed 09/24/20 Page 2 of 6




Mexico. Plaintiff claims that KAOS used day rate contractors in New Mexico and Texas and that

he and other workers like him worked for more than forty hours each week. Instead of paying

these workers overtime, KAOS misclassified them as independent contractors and paid them a

daily rate with no overtime pay. Compl. ¶ 56. Federal jurisdiction in this case arises pursuant to

28 U.S.C. § 1331 and under the FLSA.

        Plaintiff alleges, in relevant part, that Defendants misclassified him as an independent

contractor and that Defendants failed to pay him overtime for all hours worked in excess of forty

per week, a violation of the New Mexico Minimum Wage Act, N.M. Stat. Ann. § 50-4-22(D).

Plaintiff alleges that he, and other workers like him, were typically scheduled for twelve-hour

shifts, seven days a week, and that their periods on the job (“hitches”) routinely lasted for weeks

at a time. Compl. ¶ 3. Plaintiff alleges that instead of paying them a salary that incorporated

overtime pay, Defendants plaid them a single “day rate” for all hours worked. Compl. ¶ 5.

Plaintiff specifically alleges that he was “not paid a salary, on a fee basis, or by the hour.”

Compl. ¶¶ 15–19. Accordingly, Plaintiff seeks to recover unpaid wages and other damages under

both statutes. Defendants base their motion to dismiss the NMMWA’s language that excludes

“employees compensated upon . . . flat rate schedules.” N.M. Stat. Ann. § 50-4-21(C)(5).

                                           Legal Standard

        The standard for evaluating whether a motion to dismiss under Rule 12(b)(6) can be

granted is well established. “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “Factual allegations must be enough to raise a right to relief above the



                                                   2
        Case 2:20-cv-00477-WJ-SMV Document 23 Filed 09/24/20 Page 3 of 6




speculative level … , on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007). A “plaintiff's

obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id., at

1964–65. When examining a complaint under Rule 12(b)(6), a court is not bound to accept legal

conclusions, couched as factual allegations, as true. Khalik v. United Air Lines, 671 F.3d 1188,

1190 (10th Cir. 2012) (citing Iqbal, 556 U.S., at 678). Accordingly, in examining a complaint

under Rule 12(b)(6), a court “will disregard conclusory statements and look only to whether the

remaining, factual allegations plausibly suggest the defendant is liable.” Id., at 1191.

        In short, a plaintiff must “nudge [his] claims across the line from conceivable to

plausible” in order to survive a motion to dismiss.” Id., at 1190 (quoting Twombly, 550 U.S., at

570).

                                              Discussion

        In their Motion, Defendants assert that Plaintiff fails to state a plausible claim to relief

under the NMMWA because, Defendants argue, the day rate Plaintiff allegedly received is the

same as a flat rate schedule. Unlike the broader coverage of the FLSA, the NMMWA does not

cover “employees compensated upon . . . flat rate schedules.” N.M. Stat. Ann. § 50-4-21(C)(5).

The crux of Defendants’ Motion is that Plaintiff’s day rate theory of liability under the FLSA is

directly contradicted by the statutory language of the NMMWA, and thus Plaintiff’s NMMWA

claims should be dismissed in their entirety.

        Plaintiff’s Complaint specifically states that a day rate is not the same as a flat rate or flat

rate schedule but provides no further facts to support these allegations. Compl. ¶¶ 16–22.

Further, Plaintiff alleges that he was not paid a salary, on a fee basis, or by the hour. Compl. ¶¶



                                                   3
        Case 2:20-cv-00477-WJ-SMV Document 23 Filed 09/24/20 Page 4 of 6




18–22. Defendants take these allegations and argue that they fail to state facts sufficient to

support a plausible claim under the NMMWA because Plaintiff’s allegation that he was paid a

day rate is the same as alleging that he was paid on a flat rate schedule, and thus these claims fall

outside of the NMMWA’s protection.

        To support this argument, Defendants cite Corman v. JWS of New Mexico, Inc., an

opinion which notes that “no case law defines ‘flat rate schedule’ for the NMMWA.” 356 F.

Supp. 3d 1148, 1200 (D.N.M. 2018). The Corman court examined the plain meaning of “flat

rate” and found that dictionaries generally define the term as a charge that is fixed and unvaried.

Id. Defendants also presented the FLSA’s definition of “day rate” as persuasive authority. Under

the FLSA, the definition of a “day rate” is where an “employee is paid a flat sum for a day’s

work or for doing a particular job, without regard to the number of hours worked in the day or at

the job.” See 29 C.F.R. § 778.112. Given that the allegations focus on the time length of the

“hitches” Plaintiff worked on the oilfield, the Complaint indicates that his claims fall into the

“flat sum for a day’s work…without regard to the number of hours worked in the day” section of

this definition.

        Defendants’ argument that a day rate is the same as a flat rate schedule under the

NMMWA does not provide the whole picture. It is true that Plaintiff does not cite to case law

affirmatively holding that a day rate is not the same as a flat rate schedule under the NMMWA.

There very well may be no case that makes this holding. However, this District tends to treat

NMMWA claims as viable even when plaintiffs allege they were paid a day rate. For example,

the plaintiff in Martin v. Tap Rock Resources, LLC, alleged that he was paid a day rate in

violation of both state and federal wage laws. No. ,20-CV-00170 WJ-CG, 2020 WL 2129598, at

*6 (D.N.M. May 5, 2020). The Martin court denied Defendant’s motion to dismiss NMMWA



                                                  4
       Case 2:20-cv-00477-WJ-SMV Document 23 Filed 09/24/20 Page 5 of 6




class action under Rule 12(b)(6) because the allegations afforded Defendant with sufficient

information on the alleged common characteristics of putative class members. Id.; see also

LeBlanc v. Halliburton Co., No. 17-0718-KG-GLF, 2018 LW 3999567, at *1 (D.N.M. Aug. 21,

2018) (conditionally certifying class of day rate independent contractors in FLSA case with

companion NMMWA claims). Even Corman was resolved other grounds, and therefore the court

did not conclude that the alleged payment of a day rate satisfied the NMMWA’s flat rate

schedule exception. See 356 F.Supp.3d, at 1200 (finding that “[p]laintiffs are exempted from the

NMMWA under the commission exemption) (citing N.M. Stat. Ann., § 50-4-21(C)(5)) (emphasis

added). In short, the interpretive issue remains open in this District because no state or federal

court has found a conclusive definition for “flat rate schedule” under the NMMWA.

       The Corman opinion discusses the term “flat rate schedule” in a manner that indicates it

is a specialized term that is largely confined to the automotive industry and characterized by

standardized estimates for jobs. See 356 F.Supp.3d 1148, 1163 (citing Yi v. Sterling Collision

Centers, Inc., 480 F.3d 505, 509 (7th Cir. 2007); Klinedinst v. Swift Investment, Inc., 260 F.3d

1251, 1254 (11th Cir 2001)); cf. Burch v. Foy, 308 P.2d 199, 201 (N.M. 1957) (noting that the

parties stipulated that “the term ‘flat rate schedule’ used in the Act has a meaning in the

automobile repair field. That is the only technical meaning known. It is not known whether this

is the only field where a flat rate schedule is used.”). Given the facts alleged by Plaintiff, this

characterization of a “flat rate schedule” is at odds with the Department of Labor’s interpretive

guidance on the FLSA under 29 C.F.R. § 778.112. Consequently, Plaintiff’s argument that a day

rate is not interchangeable with a flat rate schedule has merit even though the distinction is

nuanced and largely based on the absence of a clear definition of “flat rate schedule.”




                                                  5
        Case 2:20-cv-00477-WJ-SMV Document 23 Filed 09/24/20 Page 6 of 6




        Overall, Plaintiff’s claims under the NMMWA meet the relatively lenient “plausible”

claim threshold imposed by Twombly and Iqbal. Given the current interpretation of the

NMMWA, Plaintiff has “plead[] factual content that allows the court to draw a reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). How courts currently treat the term “flat rate schedule” allows Plaintiff to

“nudge [his] claims across the line from conceivable to plausible” Khalik v. United Air Lines,

671 F.3d 1188, 1190 (10th Cir. 2012) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570).

        THEREFORE, IT IS ORDERED that Defendants’ Partial Motion to Dismiss (Doc. 7)

is hereby DENIED for reasons described in this Memorandum Opinion and Order.




                                              _____________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 6
